Citation Nr: 1206809	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant filed a timely request for a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) death pension benefits, calculated in the amount of $4,164.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1957.  The Veteran is deceased and the appellant is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 Decision on Waiver of Indebtedness by the Committee on Waivers and Compromises (Committee) of the VA Regional Office (RO) in Cleveland, Ohio.  

In October 2011, the appellant testified before the undersigned at a Travel Board hearing.  This case was certified to the Board from the Cleveland, Ohio Regional Office (RO).

It was unclear from the record as to whether the appellant in her September 2010 substantive appeal was raising the issue of the validity of the indebtedness in this case.  The RO apparently then addressed this matter in a letter to the appellant dated in June 2011.  In that letter the RO explained the creation of the debt in this case and provided the appellant with information regarding her appellate rights in the event that she was raising the creation issue.  However, in October 2011 hearing testimony the appellant indicated that she was not challenging the validity of the debt.  See October 2011 Board hearing transcript, p. 9.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of whether the appellant filed a timely request for a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) death pension benefits, calculated in the amount of $4,164.00

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of notification of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2011).

The Court has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

On April 16, 2009, the appellant was notified that an overpayment had been created when it was determined that the appellant had failed to correctly report her income, to include income from investment, and she was obligated to repay this debt to VA.  The letter informed her that she had the right to dispute the debt and to request a waiver.  In a July 2010 decision, the Committee determined that the appellant did not timely request a waiver of the recovery of the debt in the total amount of $4,164.00.  The appellant appealed that determination.  

The Board notes that the July 2010 decision noted that the appellant's waiver request was received on July 14, 2010.  Unfortunately the only waiver request of record was dated July 21, 2010 and stamped received July 30, 2010.  

Additionally, the appellant stated in the September 2010 VA Form 9 that she initially responded to the notification of an overpayment on May 12, 2009.  There is no correspondence of record dated May 12, 2009.  Finally the Board notes that the appellant stated at her October 2011 Travel Board hearing that she had requested that a county veterans organization representative file a waiver in 2009, but as noted, there is no evidence of any correspondence from the appellant or any representative until July 30, 2010.

The Board notes that in order to determine the timeliness of the appellant's waiver request it is necessary to have of record a copy of any and all waiver requests filed by the appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the appellant and request that she contact her representative from Richland County Veterans Service Commission to determine if a copy of the May 12, 2009 correspondence regarding a waiver request can be provided.  If a copy can be obtained, it should be associated with the claims folder.

2. A copy of the July 14, 2010 waiver request referenced in the July 14, 2010 Decision on Waiver of Indebtedness should be associated with the claims folder. 

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



